Order entered June 8, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00354-CR

                             PRAKASH POORNAN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No 7
                                   Bexar County, Texas
                              Trial Court Cause No. 512034

                                           ORDER
       Appellant’s brief was due May 3, 2018. When it was not filed, we notified appellant by

postcard dated May 7, 2018, and instructed him to file his brief and a motion to extend time to

file the brief by May 17, 2018. To date, no brief or motion has been filed, and we have had no

communication from appellant.

       Therefore, we ORDER the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute this appeal or whether

appellant has abandoned the appeal. See TEX. R. APP. P. 38.8(b). If the trial court cannot obtain

appellant’s presence at the hearing, the trial court shall conduct the hearing in appellant’s

absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi 1987, no pet.) (per
curiam). If appellant is indigent, the trial court is ORDERED to take such measures as may be

necessary to assure effective representation, which may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         We DIRECT the Clerk to send a copy of this order to Judge Genie Wright, Presiding

Judge, County Court at Law No. 7, Bexar County; to retained counsel Paul Saputo; and to Jay

Brandon, Assistant District Attorney, Bexar County.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                      /s/   LANA MYERS
                                                            JUSTICE